Allowability Notice
1. This action is in response to the amendment filed 11 July 2022.
2. Claims 1-21 are pending. Claims 22-30 are cancelled. Claims 1 and 11 have been amended. Claims 1-21 are considered in this Office action

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
4. Allowed Claims: Claims 1-21 are allowed.
5 Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. 101
6. The claims are patent eligible as they meet the Alice test for eligibility under 35
USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step
2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” and “Certain Method of Organizing Human Activity”. Such as transmitting data for generating output data as an event relay representing an outbound alert to address the defined risk are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by external access control relative to the proximity of the event for the affected organizational facility based on the risk assessment by activating one or more of a camera or a door that grants and limits access relative to the affected organizational facility, to address the defined risk. Thus the claims are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.

35 U.S.C. 103
7. The closest prior art of record are Lang (U.S. Publication No. 2019/0014153), Levy (U.S. Publication No. 2019/0319987), and Bejarano (U.S. Publication No. 2017/0126740).  While Lang teaches the managing implementation of policies in an information technologies system receives policy functions, with refinement templates and at least one available policy function while considering the risk associated with the various actions, it does not teach the utilization of risk information for events related to facilities information. While levy teaches an interface for a threat management facility of an enterprise network which supports the use of third-party security products within the enterprise network by providing access to relevant internal instrumentation for managing risk it does not teach the programming interfaces for specific information exchange related to risk. While Bejarano teaches optimizing the placement of automatically generated rules within security policies where interacting with the graphical representation of rules rendered by the threat control module is done to respond to the interaction to detect security risks, it does not teach the utilization of a rules engine for various policies and procedures. 
Other close art of record include Guheen (U.S. Publication No. 2004/0107125) describing article of manufacture are provided for identifying alliances among a plurality of business entities in components of a network framework, but it does not teach the utilization of a rules engine for various policies and procedures, Ford (U.S. Publication No. 2019/0387003) describing generating a prepopulated adaptive trust profile via an adaptive trust profile operation but does not teach the programming interfaces for specific information exchange related to risk, and Gander (Gander, Philippa, et al. "Fatigue risk management: Organizational factors at the regulatory and industry/company level." Accident Analysis & Prevention 43.2 (2011): 573-590.) describing fatigue risk management systems (FRMS) in the transport sector. The evolution of regulatory frameworks is traced, from uni-dimensional hours of service regulations through to frameworks that enable multi-dimensional FRMS, but it does not teach the utilization of a rules engine for various policies and procedures.
None of the above prior art explicitly teaches an organizational risk management service includes a risk assessment and mitigation platform for evaluating organizational risk where the service includes interfaces for managing connections with organizational and external systems for intake of messaging that provides information which is analyzed to define risks faced by an organization and facilities with a rules engine with external access control relative to the proximity of the event for the affected organizational facility by activating one or more of a camera or a door that grants and limits access. 
8. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        7/26/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683